Citation Nr: 0324551	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  98-04 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative right shoulder bursitis.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1944 to December 1945.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a May 1997 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Oakland, California, which denied a rating in 
excess of 20 percent for postoperative right shoulder 
bursitis, and denied a rating in excess of 30 percent for 
right hand weakness secondary to right shoulder bursitis.  In 
his notice of disagreement with the May 1997 decision, the 
veteran expressly limited his appeal to the issue of 
entitlement to a rating in excess of 20 percent for the 
service-connected right shoulder disability.  Accordingly, 
this is the only issue before the Board.  


REMAND

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a).  The Federal Circuit further 
held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent medical evidence consists of an August 1999 VA 
examination report (with an addendum dated in April 2000), 
and VA outpatient records dated through October 2001.  In 
other words, there is no competent evidence as to the current 
status of the right shoulder.  Moreover, the report of VA 
examination in August 1999 does not reflect that X-ray 
studies were performed, but VA subsequent outpatient 
treatment records show diagnoses of degenerative changes of 
the right shoulder.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination, 38 C.F.R. § 3.326(a), and 
also provide that when entitlement or continued entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination or reexamination, and a claimant, 
without good cause, fails to report for such examination in a 
claim for increase, the claim shall be denied, 38 C.F.R. 
§ 3.655. 

It also appears that the veteran is receiving ongoing 
treatment for the disability at issue.  Reports of such 
treatment may include information pertinent to this claim.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify any VA and non-VA health care 
providers that have treated him for his 
right shoulder disability from October 
2001 to the present, then obtain complete 
records of such treatment from all 
sources identified.  Whether or not he 
responds, the RO should obtain any VA 
records of such treatment which are not 
already associated with the claims file.  

2.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of his postoperative right 
shoulder bursitis.  The claims file must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examination should 
include range of motion studies of the 
right shoulder with consideration of any 
complaints of pain and of limitation of 
motion due to pain.  X-ray studies should 
be accomplished.  All functional 
limitations resulting from the right 
shoulder disability are to be identified 
and quantified.  The examiner should note 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the right 
shoulder.  If any pathology and 
associated impairment are due to 
intercurrent causes, such as a 
postservice injury, to the extent 
possible, the examiner should distinguish 
and quantify impairment due to 
intercurrent causes from impairment due 
to the service-connected entity.  

3.  The RO should also determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then review 
the claim in light of all evidence added 
to the record since their last previous 
review of the claim.  If it remains 
denied, the RO should provide the veteran 
and his representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




